Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 06/23/2022.  Claims 1-23 have been presented for examination.  Claims 21-23 have been added.  Claims 1-23 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bommer (Pub. No.: 2010/0123583 A1) in view of Nam (Pub. No.: 2010/0123561 A1).
1) In regard to claim 1, Bommer discloses the claimed RFID inlay (fig. 2a/2b: 202) comprising: 
an RFIC (fig. 2b: 210 or 212) that includes a power receiving terminal that receives power induced upon receipt of an electromagnetic wave for power reception (fig. 2b: terminal connecting the RFID chips to the sharing circuit) and a transmitting terminal that outputs a transmission signal for RFID (fig. 2b: right terminal of the RFID chips connected to the antenna 216); 
an antenna (fig. 2b: 216) configured to receive the electromagnetic wave for the power reception and to generate an electromagnetic wave for the RFID (fig. 1b: 112); and 
an antenna sharing circuit (fig. 2b: 222) disposed between the antenna and the RFIC (fig. 1b: 126). 
Bommer does not explicitly disclose the antenna sharing circuit is between the power receiving terminal and the transmitting terminal.
However, Nam discloses it has been known for an antenna sharing circuit to be between the power receiving terminal and the transmitting terminal (fig. 3: 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the circuit of Boomer to position the sharing circuit between the power terminal and transmitting terminal, as taught by Nam.
One skilled in the art would be motivated to modify Bommer as described above in order to use a known design for sharing an antenna between a circuit. 
 
2) In regard to claim 2 (dependent on claim 1), Bommer and Nam further disclose the RFID inlay according to claim 1, wherein the antenna sharing circuit is a directional coupler configured to output the received power induced in the antenna upon receipt of the electromagnetic wave for the power reception to the power receiving terminal (Bommer fig. 1b: 126). 

3) In regard to claim 3 (dependent on claim 2), Bommer and Nam further disclose the RFID inlay according to claim 2, wherein the directional coupler is further configured to output the transmission signal from the transmitting terminal to the antenna (Bommer fig. 1b: 126 shows the reception signal and transmission signal enters and exits switch 126). 

4) In regard to claim 4 (dependent on claim 1), Bommer and Nam further disclose the RFID inlay according to claim 1, wherein the antenna sharing circuit includes: a first filter that passes a low frequency band of the received power induced in the antenna upon receipt of the electromagnetic wave for the power reception; and a second filter that passes a frequency band of the transmission signal for the RFID (official notice is taken that both the concept and advantage is known communication circuit in the above manner, in order to use a known configuration for an RFID circuit). 

5) In regard to claim 5 (dependent on claim 4), Bommer and Nam further disclose the RFID inlay according to claim 4, wherein the antenna sharing circuit is disposed between the antenna and the power receiving terminal (official notice is taken that both the concept and advantage is known communication circuit in the above manner, in order to use a known configuration for an RFID circuit). 

6) In regard to claim 6 (dependent on claim 5), Bommer and Nam further disclose the RFID inlay according to claim 5, wherein the power receiving terminal includes a first power receiving terminal and a second power receiving terminal (official notice is taken that both the concept and advantage is known communication circuit in the above manner, in order to use a known configuration for an RFID circuit). 

7) In regard to claim 7 (dependent on claim 6), Bommer and Nam further disclose the RFID inlay according to claim 6, wherein the first filter includes: a first low frequency band-pass filter between the antenna and the first power receiving terminal and that is configured to pass a first low frequency band of the received power induced in the antenna upon receipt of the electromagnetic wave for the power reception; and a second low frequency band-pass filter between the antenna and the second power receiving terminal and that is configured to pass a second low frequency band of the received power induced in the antenna upon receipt of the electromagnetic wave for the power reception (official notice is taken that both the concept and advantage is known communication circuit in the above manner, in order to use a known configuration for an RFID circuit). 

8) In regard to claim 8 (dependent on claim 4), Bommer and Nam further disclose the RFID inlay according to claim 4, wherein an LC parallel resonance circuit is formed by the first filter and a capacitance component between the power receiving terminal and a ground when a potential of the transmitting terminal is brought towards a ground potential (official notice is taken that both the concept and advantage is known communication circuit in the above manner, in order to use a known configuration for an RFID circuit). 

9) In regard to claim 9 (dependent on claim 8), Bommer and Nam further disclose the RFID inlay according to claim 8, wherein the transmission signal output from the transmitting terminal is prevented from flowing into the power receiving terminal when the LC parallel resonance circuit is formed (official notice is taken that both the concept and advantage is known communication circuit in the above manner, in order to use a known configuration for an RFID circuit). 

10) In regard to claim 10 (dependent on claim 1), Bommer and Nam further disclose the RFID inlay according to claim 1, wherein the antenna sharing circuit includes a switch configured to connect the transmitting terminal to the antenna when the transmission signal for the RFID is transmitted (Bommer fig. 1b: 126). 

11) In regard to claim 11 (dependent on claim 10), Bommer and Nam further disclose the RFID inlay according to claim 10, further comprising a filter disposed between the antenna and the power receiving terminal and configured to pass a low frequency band of the received power induced in the antenna upon receipt of the electromagnetic wave for the power reception (official notice is taken that both the concept and advantage is known communication circuit in the above manner, in order to use a known configuration for an RFID circuit). 

12) In regard to claim 12 (dependent on claim 1), Bommer and Nam further disclose the RFID inlay according to claim 1, further comprising a broadband matching circuit disposed between the transmitting terminal and the antenna sharing circuit and configured to suppress a change in characteristics of the antenna and the antenna sharing circuit caused by a change in impedance of the transmitting terminal when the RFIC performs transmission (official notice is taken that both the concept and advantage is known for an RFID inlay to utilize a broadband matching circuit, in order to use a known configuration for an RFID circuit). 

13) In regard to claim 13 (dependent on claim 1), Bommer and Nam further disclose the RFID inlay according to claim 1, further comprising a capacitor that is connected in parallel to an internal capacitance of the RFIC (Nam fig. 4: 100). 

14) In regard to claim 14 (dependent on claim 1), Bommer and Nam further disclose the RFID inlay according to claim 1, wherein the antenna comprises a dipole antenna formed of a meander line-shaped conductor pattern disposed on an insulation sheet (official notice is taken that both the concept and advantage is known for an RFID inlay to utilize a dipole antenna, in order to use a known antenna for transmitting a signal in an RFID system). 

15) In regard to claim 15, claim 15 is rejected and analyzed with respect to claim 1 and the references applied. 

16) In regard to claim 16 (dependent on claim 15), claim 16 is rejected and analyzed with respect to claim 2 and the references applied.
 
17) In regard to claim 17 (dependent on claim 15), claim 17 is rejected and analyzed with respect to claim 4 and the references applied.

18) In regard to claim 18 (dependent on claim 17), claim 18 is rejected and analyzed with respect to claim 7 and the references applied.

19) In regard to claim 19 (dependent on claim 15), claim 19 is rejected and analyzed with respect to claim 10 and the references applied.

20) In regard to claim 20 (dependent on claim 15), claim 20 is rejected and analyzed with respect to claim 12 and the references applied.

21) In regard to claim 21 (dependent on claim 1), Bommer and Nam further disclose the RFID inlay according to claim 1, wherein the power receiving terminal outputs no transmission signal, and the transmitting terminal receives no power induced upon receipt of an electromagnetic wave (Boomer ¶0016 discloses the RFID device may be a passive device and powered through the wireless communication from the remote reader; hence, it is clear for a passive device the power receiving terminal of the chip receives the power then uses the power received to generate a transmitting signal which is transmitted via the transmitting terminal of the RFID device).

22) In regard to claim 22 (dependent on claim 1), Bommer and Nam further disclose the RFID inlay according to claim 1, wherein the RFIC is configured to generate the transmission signal for the RFID based on the power received by the power receiving terminal (Boomer ¶0016 discloses the RFID device may be a passive device and powered through the wireless communication from the remote reader).

Response to Amendment
Applicant's arguments filed on 06/23/2022 have been fully considered but they are not persuasive. 
As to claims 1 and 15, on page 9 of applicant’s response, applicant argues:
	
“First, to try to justify the rejection of independent claim 1, the Office Action cites Bommer for allegedly disclosing claim 1’s feature of: “an antenna configured to receive the electromagnetic wave for the power reception and to generate an electromagnetic wave for the RFID.” In this regard, Figure 2B of Bommer discloses an antenna 216, but Bommer only generally discloses that “It]he sensors and RFID chips may be passive and powered through the wireless communication from the remote reader.” (e.g., paragraph [0016] of Bommer.) Based on this disclosure alone, the Applicant respectfully submits that Bommer fails to disclose that its device, and specifically its antenna, is powered by an electromagnetic wave. The Office Action does not otherwise cite Nam for this feature. Thus, the proposed combination of references, even if accepted (the propriety of which is not accepted), fails to disclose or suggest at least this feature of independent claim 1, and similarly independent claim 15, which recites: “an antenna constructed to receive an electromagnetic wave and to generate an output signal for RFID.””

The examiner respectfully disagrees with applicant’s argument, because as applicant mentions Boomer discloses the RFID device may be a passive RFID chip. Note, it is well known and common knowledge in the art of how a passive RFID chip works. More specifically, a passive RFID chip does not have any power source and the passive RFID chip utilizes the energy received from the electromagnetic signal for power. Furthermore, a passive RFID chip antenna passes the power received by the reader to the RFID chip, so by receiving the signal the antenna is powered but passes the power received to the RFID chip. Thus, applicant arguments are not persuasive and the rejection is maintained. 

As to claims 1 and 15, on pages 9-10 of applicant’s response, applicant argues:
	
“Moreover, the Applicant also respectfully submits that Bommer fails to disclose or suggest claim 1’s feature of “an antenna sharing circuit disposed between the antenna, the power receiving terminal and the transmitting terminal.” Instead, Bommer simply discloses a switch 222 that can switch between using the first RFID chip 210 and the second RFID chip 212. As such, there is no hint in Bommer that the switch 222 (even if read on the “antenna sharing circuit’) is disposed between both the power receiving terminal and the transmitting terminal of either RFID chip, as shown in Figure 1 of the application, for example:
That is, each of antenna sharing circuits 3A and 3B are connected between the antenna 1 and the power receiving terminals (Rx+ and Rx-) and the transmitting terminals (Tx+ and Tx-). These features are embodied in independent claims 1 and 15 as discussed above. Bommer clearly does
not disclose this configuration.”

The examiner respectfully disagrees with applicant’s argument, because applicant argues that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., multiple antenna sharing circuits 3A and 3B) are not recited in the rejected claim(s).  The claims are more broadly claimed than how applicant interprets them, so that a broader but reasonable interpretation, as has been done by the rejection, does not necessitate such requirement as applicant argued.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). in this case, the claims only claim a single antenna sharing circuit not multiple antenna sharing circuits as applicant argues. In addition, Boomer was not used to disclose the above claimed limitations, but Nam was used to disclose the above limitation. Thus, applicant arguments are not persuasive and the rejection is maintained. 

As to claims 1 and 15, on pages 10-11 of Applicant’s Response, Applicant argues:
	
“It appears the Office Action attempts to reconcile the deficiencies in Bommer by also citing Nam as allegedly disclosing the claimed “antenna sharing circuit.” However, Figure 3 of Nam, as cited by the Office Action, appears to disclose a similar configuration as Bommer in which the switch 30 may switch between operation of the NFC chip 10 and the mRFID chip 20:
Based on this disclosure, it is clear that Nam discloses a similar configuration as Bommer, i.e., a switch between an antenna and one or more chips. However, Nam — like Bommer — does not separately disclose “an antenna sharing circuit disposed between the antenna, the power receiving terminal and the transmitting terminal,” as required by independent claim 1 (or similarly claim 15). As a result, even if Bommer and Nam were combined as proposed by the Office Action, the resulting combination does not disclose an RFIC with both a power receiving terminal and transmitting terminal coupled to an antenna sharing circuit that is in turn coupled to the antenna.”

The Examiner respectfully disagrees with Applicant’s argument, because applicant appears to be interpreting the claims more narrower than written. In this case, a terminal is interpreted as a point of contact which connects one circuit element to another. Nam clearly shows in Figure 3 when switches 1 and 2 are connected to the NFC chip the received power from the antenna is transferred to the terminals (i.e., power terminals) of the NFC chip for powering of the chip. This similar concept is the same when the switch is switched to the mRFID. Thus, applicant arguments are not persuasive and the rejection is maintained. 

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS J KING/Primary Examiner, Art Unit 2684